Citation Nr: 0926761	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-32 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently assigned a 50 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel  

INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on December 11, 2007, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before the undersigned Acting Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

In May 2008, the Board issued a decision denying, in 
pertinent part, entitlement to an increased evaluation for 
PTSD.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2008, pursuant to the parties' Joint Motion for 
Remand (Joint Motion), the Court issued an Order which 
vacated the May 2008 Board decision and remanded the matter 
to the Board for development consistent with the Joint 
Motion.

The Board also notes that the Veteran has pending claims for 
entitlement to service connection for sexual dysfunction, 
hypertension, and arthritis as well entitlement to an 
increased evaluation for residuals of a colostomy and 
bilateral hearing loss.  The Board remanded those issues in 
May 2008 for further development.  However, the RO has not 
readjudicated the issues in a supplemental statement of the 
case (SSOC) or re-certified them to the Board for appellate 
review.  As such, those matters are not currently before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain the Veteran's records from the 
Social Security Administration (SSA) and to afford him a more 
recent VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the Board observes that the Veteran is in 
receipt of monthly benefits from the Social Security 
Administration (SSA).  In this regard, the Veteran submitted 
a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, in 
September 2008 indicating that he had been provided a 
physical examination for SSA disability, which began in May 
2005.  The evidence of record also includes a notice of award 
letter stating that the Veteran is entitled to monthly 
disability benefits beginning in May 2005.  However, the 
actual decision to grant benefits and the records upon which 
that decision was based are not associated with the claims 
file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Where there has been a 
determination that the Veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the RO should obtain and associate such records with the 
Veteran's claims file.

In addition, the Board notes that the Veteran was afforded VA 
examinations in March 2002, October 2004, September 2006, and 
August 2008 in connection with his claim for an increased 
evaluation for PTSD.  However, he disputes the findings of 
his most recent examination in August 2008, and contends that 
his condition is worse.  Therefore, as the case is already 
being remanded, the Board finds that a more recent VA 
examination would be helpful in ascertaining the current 
severity and manifestations of the Veteran's service-
connected PTSD.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should obtain and associate 
with the claims file the Social 
Security Administration (SSA) decision 
to grant benefits to the Veteran and 
the records upon which that decision 
was based.  If the search for such 
records has negative results, the 
claims file must be properly documented 
as to the unavailability of these 
records.

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service- 
connected PTSD.  The examiner should 
also report all signs and symptoms 
necessary for rating the Veteran's PTSD 
under the General Rating Formula for 
Mental Disorders.

The findings of the examiner should 
specifically address the level of 
social and occupational impairment 
attributable to the Veteran's PTSD, 
including whether that disability alone 
renders him unemployable.  If it is not 
possible to differentiate between 
impairment resulting from PTSD and 
impairment resulting from any other 
nonservice-connected psychiatric 
disorder, the examiner should state so 
in the report.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter the Board 
has remanded to the regional office. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




